Exhibit 99.1 Contact: Janet Kirkley, 704-532-3318 —For Immediate Release— Speedway Motorsports Reports Results for the Three and Six Months Ended June 30, 2015 and Reaffirms Full Year 2015 Guidance CONCORD, NC (July 29, 2015) – Speedway Motorsports, Inc. (SMI) (NYSE: TRK) today reported second quarter 2015 total revenues of $179.3 million, adjusted non-GAAP net income of $28.2 million or $0.68 per diluted share, and a GAAP net loss of $32.2 million or $0.78 per diluted share. Six month 2015 total revenues were $264.6 million, adjusted non-GAAP net income was $30.2 million or $0.73 per diluted share, and the GAAP net loss was $36.6 million or $0.89 per diluted share. The non-GAAP items are further discussed, and reconciled with comparable GAAP amounts, below. The non-GAAP results were within management’s expectations, and SMI reaffirmed its full year 2015 earnings guidance of $0.90 to $1.10 per diluted share as further described below. Management believes many of the Company’s revenue categories continue to be negatively impacted by economic conditions, including underemployment and high food and health-care costs. Also, many parts of the East Coast of the United States experienced a particularly harsh or longer-lasting winter in 2015. Management believes admissions and certain event related revenues and expenses were negatively impacted by poor weather surrounding certain NASCAR racing events held at Atlanta Motor Speedway in the first quarter 2015 and at Bristol Motor Speedway in the second quarter 2015, including its rain delayed Sprint Cup race. Race schedule changes in 2015 as compared to 2014 are presented below in the Selected Financial Data. Although the same number of major racing events were held in each quarter, the profitability of similar series events, particularly NASCAR Sprint Cup events, can vary substantially because of differences in broadcasting revenues, seating capacity and demand, media markets, weather conditions surrounding our events and other factors. Second Quarter Comparison ● Total revenues were $179.3 million in 2015 compared to $175.9 million in 2014 ● Interest expense was $3.6 million in 2015 compared to $5.3 million in 2014 due to debt refinancing transactions ● After tax impairment charge for other intangible assets and goodwill of $60.5 million or $1.46 per diluted share in 2015 ● After tax accelerated depreciation on damaged and retired assets, involuntary property conversion gain and decrease in accrued interest and penalties on estimated income taxes aggregating $106,000 or $0.00 per diluted share in 2014 on a combined basis ● Net loss was $32.2 million or $0.78 per diluted share in 2015 compared to net income of $27.2 million or $0.66 per diluted share in 2014 ● Non-GAAP net income was $28.2 million or $0.68 per diluted share in 2015 compared to $27.3 million or $0.66 per diluted share in 2014 Year-to-Date Comparison ● Total revenues were $264.6 million in 2015 compared to $260.4 million in 2014 ● Items and amounts in 2015 and 2014 as described in the Second Quarter Comparison above ● After tax loss on early debt redemption and refinancing of $5.3 million or $0.13 per diluted share in 2015 ● After tax interim interest expense associated with early debt redemption of $1.1 million or $0.03 per diluted share in 2015 ● After tax insurance recovery gain of $791,000 or $0.02 per diluted share in 2014 ● Net loss was $36.6 million or $0.89 per diluted share in 2015 compared to net income of $29.1 million or $0.70 per diluted share in 2014 ● Non-GAAP net income was $30.2 million or $0.73 per diluted share in 2015 compared to $28.4 million or $0.69 per diluted share in 2014 1 Non-GAAP Financial Information and Reconciliation Net income or loss and diluted earnings or loss per share as adjusted and set forth below are non-GAAP (other than generally accepted accounting principles) financial measures presented as supplemental disclosures to their individual corresponding GAAP basis amounts. The following schedule reconciles those non-GAAP financial measures to their most directly comparable information presented using GAAP, all net of taxes. Management believes such non-GAAP information is useful and meaningful to investors and helps in understanding, using and comparing the Company’s operating results. Management uses the non-GAAP information to assess the Company’s operations for the periods presented, analyze performance trends and make decisions regarding future operations because it believes this separate information better reflects ongoing operating results. This non-GAAP financial information is not intended to be considered independent of or a substitute for results prepared in accordance with GAAP. This non-GAAP financial information may not be comparable to similarly titled measures used by other entities and should not be considered as alternatives to net income or loss or diluted earnings or loss per share, determined in accordance with GAAP. Individual quarterly per share amounts may not be additive due to rounding. Amounts below are in thousands except per share amounts. Three Months Ended Six Months Ended June 30: June 30: (in thousands, except per share amounts) Consolidated net (loss) income using GAAP $ (32,224 ) $ $ ) $ Impairment of other intangible assets and goodwill 60,458 Loss on early debt redemption and refinancing Interim interest expense Non-recurring insurance recovery gain, net of accelerated depreciation on damaged assets ) Accelerated depreciation on retired assets Gain from involuntary property conversion (620 ) ) Decrease in accrued interest and penalties on estimated income tax liabilities (397 ) ) Non-GAAP consolidated net income $ 28,234 $ 27,305 $ $ Consolidated diluted (loss) earnings per share using GAAP $ (0.78 ) $ $ ) $ Impairment of other intangible assets and goodwill 1.46 Loss on early debt redemption and refinancing Interim interest expense Non-recurring insurance recovery gain, net of accelerated depreciation on damaged assets 0.01 ) Accelerated depreciation on retired assets Gain from involuntary property conversion (0.02 ) ) Decrease in accrued interest and penalties on estimated income tax liabilities (0.01 ) ) Non-GAAP consolidated diluted earnings per share $ 0.68 $ 0.66 $ $ The Company’s 2015 results reflect non-cash charges aggregating $98
